                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


MICHAEL A. FROST,                               Case No. CV-15-124-M-DWM

                      Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

BNSF RAILWAY COMPANY,

                      Defendant.



 X     Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

      Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Defendant and against Plaintiff in accordance with the jury verdict published and
entered on January 17, 2020.

        Dated this 24th day of January, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
